Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about March 15, 2000, which, to the extent appealed from, denied that branch of defendants’ motion seeking dismissal of the complaint pursuant to CPLR 3215 (c), unanimously affirmed, without costs.
Although plaintiff failed to move for entry of a default judgment within the one year, dismissal of the complaint pursuant to CPLR 2315 (c) was properly denied upon plaintiffs showing of a reasonable excuse for his delay and a meritorious cause of action (see, LaValle v Astoria Constr. & Paving Corp., 266 AD2d 28). Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.